Citation Nr: 1242868	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from March 2001 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  This claim was previously remanded by the Board in an August 2011 decision.  


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain or maintain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Letters sent to the Veteran in March 2009 and December 2009 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While this notice was not provided to the Veteran until after the initial adjudication of his claim in July 2005, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in February 2005, May 2006 and February 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its August 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The Veteran was provided with additional notice and it was requested that he notify VA of any additional evidence that could be obtained in support of his claim.  The Veteran's claims folder was also forwarded to a VA examiner for review in February 2012.  The Appeals Management Center (AMC) later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Analysis

As noted in the Board's August 2011 remand, a TDIU claim was considered to be a component of his previously denied appeal seeking a higher disability evaluation for his service-connected PTSD.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for TDIU.  And as the U. S. Court of Appeals for Veterans Claims (Court) more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  

The Veteran underwent a VA neurological examination in August 2004.  It was noted that the Veteran was able to drive and that he did not require any assistance with activities of daily living.  There was no mention of current employment or overall employability.  A September 2004 VA outpatient treatment record notes a Global Assessment of Functioning (GAF) score of 55.  Such a score represents more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The Veteran was noted to be employed part-time as a night security guard.  This was again noted upon treatment in November 2004.  

The record also contains a February 2005 VA mental health care plan.  It was noted that the Veteran had a GAF score of 50.  This score represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  The Veteran has frequently endorsed suicidal ideation throughout the claims period.  According to an April 2006 record, the Veteran was still in massage school but he was going to get a tutor because he was having difficulty concentrating in class.  The Veteran also reported that he was working weekends as a security guard and that he felt ashamed he was not able to work more and make enough money to support himself.  A December 2006 VA mental health note again reflects that the Veteran was working weekends as a security guard.  It was also noted that the Veteran was socially isolated and had impaired sleep.  

According to a January 2007 VA neuropsychology evaluation report, the Veteran was currently working part-time as a night security guard.  He had previously worked as an automotive technician and as a carpenter, and he also had completed two years of schooling for massage therapy.  Upon examination, it was noted that the Veteran performed within normal limits for most tasks, although his performance was frequently slower than expected, with evidence of self-prompting on a variety of tasks.  

The Veteran was afforded a VA examination for his service-connected headaches in February 2012.  It was noted that the Veteran had a history of chronic disabling headaches with photophobia.  The Veteran reported having headaches every day with occasional worsening of his symptoms an average of two to three times per month.  The examiner noted that despite his symptoms, the Veteran was able to work as a truck driver.  When his headaches would become unbearable he would pull off of the road.  The Veteran also reported to the VA examiner that he desired to continue working despite of his symptomatology.  However, during exacerbation of his headaches he was unable to perform any type of work, either physical or sedentary, until the pain returned to baseline (which on average takes a couple of hours).  The examiner opined that while the Veteran was suffering from severe chronic headaches, it was less likely that his headaches, without reference to any nonservice-connected disabilities, rendered him unable to secure and follow a substantially gainful occupation.  The examiner explained that the Veteran was able to function with occasional breaks and his headaches did not require opioids to control and did not affect his vision in any other way than causing photophobia.  

The Veteran was also afforded a VA examination for his PTSD in February 2012.  The Veteran was noted to have a current GAF score of 47.  The examiner concluded that the Veteran suffered from occupational and social impairment with deficiencies in most areas.  He did not suffer from total occupational and social impairment.  The examiner noted that the Veteran was presently working full-time as a truck driver earning $325.00 per week.  The Veteran reported that he had been in the position for a few months but that he was unable to state specifically when he started.  The Veteran indicated that he felt lucky to have a job and that overall, he was not unhappy with his work situation.  The Veteran also denied any problems with his boss or problems with lateness or tardiness.  The Veteran also indicated that he had been employed for most of his life and "employed a lot" over the past 10 years.  The Veteran reported working as a security guard through 2005.  He was unsure why he was laid off.  He then attended massage school, but he did not obtain a license or complete the degree due to cognitive problems.  The examiner noted that there had been some deterioration in the Veteran's psychosocial functioning since his last examination.  However, despite the deterioration and the significant psychosocial distress the examiner would not say that it was at least as likely as not that the Veteran's PTSD rendered him unable to secure and follow a substantially gainful employment.  The Veteran was currently working and he denied any current problems with lateness or absenteeism.  He also expressed continued career aspirations, reporting an interest in becoming a home inspector.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to TDIU benefits at any time during the pendency of this claim.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Prior to June 14, 2010, the Veteran was service-connected for PTSD (rated as 50 percent disabling) and chronic headaches (rated as 30 percent disabling), for a combined disability evaluation of 70 percent.  Since June 14, 2010, the Veteran's PTSD has been rated as 70 percent disabling and his headaches as 30 percent disabling, for a combined disability evaluation of 80 percent.  As such, the percentage requirements of 38 C.F.R. § 3.340 have been satisfied throughout the claims period.  

Nevertheless, the preponderance of the evidence of record demonstrates that the Veteran is not unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The record reflects that the Veteran separated from service in 2004 and then worked part-time as a security guard.  He also attended massage school at this time.  According to a statement received from the Veteran in February 2009, he also worked as a truck driver from June 2008 through February 2009.  He reported that he worked a 40 hour work week making $18.20 per hour.  While it is unclear from the evidence of record why the Veteran stopped working in this position, the February 2012 VA examination reports reflect that the Veteran was again employed as a truck driver and he was not unhappy with this work.  It was also noted that the Veteran did not suffer from absenteeism or other problems and that he had further career aspirations of becoming a home inspector.  The Veteran also reported at this time that he had been "employed a lot" over the past 10 years.  As such, the preponderance of the evidence demonstrates that the Veteran is in fact capable of maintaining full-time gainful employment.  

The Board is not disputing that the Veteran suffers significant impairment due to his service-connected disabilities.  However, as already noted, entitlement to TDIU benefits requires that the Veteran's service-connected disabilities be so severely impairing that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  The evidence demonstrates that despite his disabilities, the Veteran continues to work on a full-time basis.  Also, the Veteran has a combined disability evaluation of 80 percent, demonstrating that VA has recognized his significant occupational impairments.  

The Board also recognizes that the Veteran's employment history has been somewhat sporadic over the claims period.  However, the fact that the Veteran was working part-time and that he left a trucking job in 2009 does not alone demonstrate unemployability due solely to service-connected disabilities.  The record does not suggest that the Veteran was only capable of part-time work as a security guard, or that he left his previous trucking job in 2009 because of his service-connected disabilities.  To the contrary, the 2012 VA examination reports suggest that the Veteran is able to function as a truck driver, aside from needing the occasional rest during periods of exacerbation.  

The Board is also aware that the Veteran reported making only $325.00 per week as a truck driver.  While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."  At a reported income of $325.00 per week, the Veteran would be earning $16,900.00 per year.  According to the U.S. Department of Health & Human Services, the poverty guideline for a family of one in 2012 is $11,170.00.  Therefore, the Veteran has exceeded the poverty threshold.  Also, while the Veteran only worked part-time at the onset of his claim in 2005, the record contains no income verification from this time, so the Board is unable to ascertain the Veteran's overall income from his part-time work.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran's service-connected disabilities have not rendered the Veteran unable to obtain or maintain substantially gainful employment at any time during the pendency of this claim.  

The Veteran's representative argued in a November 2012 statement that the Veteran's claim for TDIU benefits was denied because he did not complete a VA Form 21-8940.  This assertion is incorrect.  While the RO did indicate in its May 2012 supplemental statement of the case (SSOC) that the Veteran failed to return this form, this is not why his claim was denied.  The Veteran's claim was denied because the February 2012 VA examination reports reflected that the Veteran's service-connected disabilities did not render him unable to obtain or maintain substantially gainful employment.  

The Veteran's representative also argued that the issues of entitlement to increased disability evaluations for PTSD and headaches were also before the Board.  It was argued that a TDIU claim inherently included a claim for a higher schedular evaluation.  This argument is flawed.  First, while the Court did conclude in Rice, 22 Vet. App. at 447, that a claim for an increased disability evaluation inherently included a claim for TDIU benefits, the Veteran's representative has cited no authority for the proposition that the same is true for the reverse.  Regardless, these issues were previously denied by the Board in August 2011.  The record does not reflect that they were appealed to the Court in a timely fashion.  The Veteran's representative is essentially arguing that claims that were disposed of in the Board's prior decision are revived because the Board remanded the issue of entitlement to TDIU benefits for further development.  This argument is without merit.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits must be denied.


ORDER

The claim of entitlement to TDIU benefits is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


